91 F.3d 148
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Jerry William WEBER, Plaintiff-Appellant,v.Frank W. WOOD, Defendant-Appellee.
No. 95-3968.
United States Court of Appeals,Eighth Circuit.
Submitted July 11, 1996Filed July 18, 1996

Before FAGG, LAY, and HEANEY, Circuit Judges.
PER CURIAM.


1
Upon review of the overall record, the Findings of Fact and Conclusions of Law made by the district court, and the briefs filed on appeal in this court, we find the decision of the district court is an interlocutory order over which this court has no appellate jurisdiction.  On this basis we dismiss the appeal for lack of jurisdiction.


2
See 8th Cir.  R. 47B.


3
IT IS SO ORDERED.